By the Court, Nelson, J.
It is perfectly settled in this court, that if a plaintiff bring an action for a part only of an entire and indivisible demand, the judgment in that action is a conclusive bar to a subsequent suit for another part of the same demand. Miller v. Covert, 1 Wendell, 487, and cases there cited. This case comes within the reason and spirit of *494taat principle. Ifle wnote account Ieing clue wijen the lirs suit was brought, it should be viewed in the light of an entir demand, incapable of division, for the purpose of prosecution The law abhors a multiplicity of suits. According to the doc trifle of the court below, a suit might be sustained (after tin whole became due) on each separate item delivered, and if an~ division of the account is allowable, it must no doubt be car ned to that extent. Such a doctrine would encourage intoler able oppression upon debtors, and be a just reproach upon th law. The only just and safe rule is to compel the plaintiff or an account like the present to include the whole c~f'it due in single suit.
The judgment must be reversed with costs, and no venire to be awarded.